GARRECHT and HANEY, Circuit Judges
(concurring in result).
' The facts in this case are so nearly like those in the case of Chester N. Weaver Co. v. Commissioner, 9 Cir., 97 F.2d 31, that *167upon the argument it was conceded that the determination of the case above referred to by the Supreme Court of the United States should be decisive of this case.
We are constrained to follow the decision of Helvering v. Chester N. Weaver Co., 59 S.Ct. 185, 83 L.Ed.-, decided December 5, 1938, and, therefore, concur in the result arrived at in the foregoing opinion.